Exhibit 10.16

 

 

--------------------------------------------------------------------------------

 

 

DENNY’S CORPORATION

2004 OMNIBUS INCENTIVE PLAN

 

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

DENNY’S CORPORATION

2004 OMNIBUS INCENTIVE PLAN

 

Table of Contents

 

ARTICLE 1

   PURPOSE     

1.1

   General     

ARTICLE 2

   DEFINITIONS     

2.1

   Definitions     

ARTICLE 3

   EFFECTIVE TERM OF PLAN     

3.1

   Effective Date     

3.2

   Term of Plan     

ARTICLE 4

   ADMINISTRATION     

4.1

   Committee     

4.2

   Actions and Interpretations by the Committee     

4.3

   Authority of Committee     

4.4

   Award Certificates     

ARTICLE 5

   SHARES SUBJECT TO THE PLAN     

5.1

   Number of Shares     

5.2

   Share Counting     

5.3

   Stock Distributed     

5.4

   Limitation on Awards     

ARTICLE 6

   ELIGIBILITY     

6.1

   General     

ARTICLE 7

   STOCK OPTIONS     

7.1

   General     

7.2

   Incentive Stock Options     

ARTICLE 8

   STOCK APPRECIATION RIGHTS     

8.1

   Grant of Stock Appreciation Rights     

ARTICLE 9

   PERFORMANCE AWARDS     

9.1

   Grant of Performance Awards     

9.2

   Performance Goals     

9.3

   Right to Payment     

9.4

   Other Terms     



--------------------------------------------------------------------------------

ARTICLE 10

   RESTRICTED STOCK AND RESTRICTED STOCK UNIT AWARDS     

10.1

   Grant of Restricted Stock and Restricted Stock Units     

10.2

   Issuance and Restrictions     

10.3

   Forfeiture     

10.4

   Delivery of Restricted Stock     

ARTICLE 11

   DEFERRED STOCK UNITS     

11.1

   Grant of Deferred Stock Units     

ARTICLE 12

   DIVIDEND EQUIVALENTS     

12.1

   Grant of Dividend Equivalents     

ARTICLE 13

   STOCK OR OTHER STOCK-BASED AWARDS     

13.1

   Grant of Stock or Other Stock-Based Awards     

ARTICLE 14

   PROVISIONS APPLICABLE TO AWARDS     

14.1

   Stand-Alone and Tandem Awards     

14.2

   Term of Awards     

14.3

   Form of Payment of Awards     

14.4

   Limits on Transfer     

14.5

   Beneficiaries     

14.6

   Stock Certificates     

14.7

   Acceleration upon Death or Disability or Retirement     

14.8

   Acceleration upon a Change in Control     

14.9

   Acceleration for Any Other Reason     

14.10

   Effect of Acceleration     

14.11

   Qualified Performance-Based Awards     

14.12

   Annual Incentive Awards     

14.13

   Termination of Employment     

14.14

   Deferral     

14.15

   Forfeiture Events     

ARTICLE 15

   CHANGES IN CAPITAL STRUCTURE     

15.1

   General     

ARTICLE 16

   AMENDMENT, MODIFICATION AND TERMINATION     

16.1

   Amendment, Modification and Termination     

16.2

   Awards Previously Granted     



--------------------------------------------------------------------------------

ARTICLE 17

   GENERAL PROVISIONS     

17.1

   No Rights to Awards; Non-Uniform Determinations     

17.2

   No Stockholder Rights     

17.3

   Withholding     

17.4

   No Right to Continued Service     

17.5

   Unfunded Status of Awards     

17.6

   Relationship to Other Benefits     

17.7

   Expenses     

17.8

   Titles and Headings     

17.9

   Gender and Number     

17.10

   Fractional Shares     

17.11

   Government and Other Regulations     

17.12

   Governing Law     

17.13

   Additional Provisions     

17.14

   No Limitations on Rights of Company     

17.15

   Indemnification     



--------------------------------------------------------------------------------

DENNY’S CORPORATION

2004 OMNIBUS INCENTIVE PLAN

 

ARTICLE 1

PURPOSE

 

1.1. GENERAL. The purpose of the Denny’s Corporation 2004 Omnibus Incentive Plan
(the “Plan”) is to promote the success, and enhance the value, of Denny’s
Corporation (the “Company”), by linking the personal interests of employees,
officers, directors and consultants of the Company or any Affiliate (as defined
below) to those of Company stockholders and by providing such persons with an
incentive for performance. The Plan is further intended to provide flexibility
to the Company in its ability to motivate, attract, and retain the services of
employees, officers, directors and consultants upon whose judgment, interest,
and special effort the successful conduct of the Company’s operation is largely
dependent. Accordingly, the Plan permits the grant of incentive awards from time
to time to selected employees, officers, directors and consultants of the
Company and its Affiliates.

 

ARTICLE 2

DEFINITIONS

 

2.1. DEFINITIONS. When a word or phrase appears in this Plan with the initial
letter capitalized, and the word or phrase does not commence a sentence, the
word or phrase shall generally be given the meaning ascribed to it in this
Section or in Section 1.1 unless a clearly different meaning is required by the
context. The following words and phrases shall have the following meanings:

 

(a) “Affiliate” means (i) any Subsidiary or Parent, or (ii) an entity that
directly or through one or more intermediaries controls, is controlled by or is
under common control with, the Company, as determined by the Committee.

 

(b) “Award” means any Option, Stock Appreciation Right, Restricted Stock Award,
Restricted Stock Unit Award, Deferred Stock Unit Award, Performance Award,
Dividend Equivalent Award, or Other Stock-Based Award, Performance-Based Cash
Awards, or any other right or interest relating to Stock or cash, granted to a
Participant under the Plan.

 

(c) “Award Certificate” means a written document, in such form as the Committee
prescribes from time to time, setting forth the terms and conditions of an
Award. Award Certificates may be in the form of individual award agreements or
certificates or a program document describing the terms and provisions of an
Awards or series of Awards under the Plan.

 

(d) “Board” means the Board of Directors of the Company.

 

(e) “Cause” as a reason for a Participant’s termination of employment shall have
the meaning assigned such term in the employment agreement, if any, between such
Participant and the Company or an Affiliate, provided, however that if there is
no such employment agreement in which such term is defined, and unless otherwise
defined in the applicable Award Certificate, “Cause” shall mean any of the
following acts by the Participant, as determined by the Board: gross neglect of
duty, prolonged absence from duty without the consent of the Company,
intentionally engaging in any activity that is in conflict with or adverse to
the business or other interests of the Company, or willful misconduct,
misfeasance or malfeasance of duty which is reasonably determined to be
detrimental to the Company.

 

(f) “Change in Control” shall be deemed to have occurred as of the first day
that any one or more of the following conditions shall have been satisfied:

 

(i) any person is or becomes a “beneficial owner” (as defined in Rule 13d-3
under the 1934 Act), directly or indirectly, of securities of the Company (not
including in the securities beneficially owned by such Person any securities
acquired directly from the Company or its Affiliates, other than in connection
with the acquisition by the Company or its Affiliates of a business)
representing 30% or more of either the then outstanding Shares of Stock or the
combined voting power of the Company’s then outstanding securities; or



--------------------------------------------------------------------------------

(ii) The following individuals cease for any reason to constitute at least
two-thirds (2/3) of the number of directors then serving on the Board:
individuals who, on the Effective Date hereof, constitute the Board and any new
director (other than a director whose initial assumption of office is in
connection with an actual or threatened election contest, including but not
limited to a consent solicitation, relating to the election of directors of the
Company (as such terms are used in Rule 14A-11 of the 1934 Act) whose
appointment or election by the Board or nomination of election by the Company’s
stockholders was approved by a vote of at least two-thirds (2/3) of the
Company’s directors then still in office who either were directors on the
Effective Date of the Plan, or whose appointment, election, or nomination for
election was previously approved); or

 

(iii) the consummation of an agreement, including all necessary governmental
approvals, in which the Company agrees to merge or consolidate with any other
entity, other than (i) a merger or consolidation which would result in (A) the
voting securities of the Company then outstanding immediately prior to such
merger or consolidation continuing to represent (either by remaining outstanding
or by being converted into voting securities of the surviving entity or any
parent thereof), in combination with the ownership of any trustee or other
fiduciary holding securities under an employee benefit plan of the Company,
greater than 50% of the combined voting power of the voting securities of the
Company or such surviving entity or any parent thereof outstanding immediately
after such merger or consolidation, and (B) individuals described in Section
2.1(f)(ii) above constitute more than one-half of the members of the board of
directors of the surviving entity or ultimate parent thereof; or (ii) a merger
or consolidation effected to implement a recapitalization of the Company (or
similar transaction) in which no Person is or becomes the beneficial owner,
directly or indirectly, of securities of the Company (not including in the
securities beneficially owned by such Person any securities acquired directly
from the Company or its Affiliates, other than in connection with the
acquisition by the Company or its Affiliates of a business) representing 30% or
more of either the then outstanding shares of the Company or the combined voting
power of the Company’s then outstanding securities; or

 

(iv) the consummation of (i) a plan of complete liquidation or dissolution of
the Company; or (ii) an agreement for the sale or disposition by the Company of
all or substantially all of the Company’s assets, other than a sale or
disposition by the Company of all or substantially all of the Company’s assets
to an entity, greater than 50% of the combined voting power of the voting
securities of which are owned by Persons in substantially the same proportions
as their ownership of the Company immediately prior to such sale or disposition;
or

 

(v) the adoption of a resolution by the Board to the effect that any Person has
acquired effective control of the business and affairs of the Company.

 

Notwithstanding the foregoing, a Change in Control shall not be deemed to have
occurred if there is consummated any transaction or series of integrated
transactions immediately following which the record holders of the voting
securities of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions.

 

Furthermore, notwithstanding the foregoing, a Change in Control will not be
deemed to have occurred by reason of a distribution of the voting securities of
any of the Company’s Subsidiaries to the stockholders of the Company, or by
means of an initial public offering of such securities.

 

(g) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and includes a reference to the underlying final regulations.

 

(h) “Committee” means the committee of the Board described in Article 4.

 

(i) “Company” means Denny’s Corporation, a Delaware corporation or any successor
corporation.

 

(j) “Continuous Status as a Participant” means the absence of any interruption
or termination of service as an employee, officer, consultant or director of the
Company or any Affiliate, as applicable; provided, however, that for purposes of
an Incentive Stock Option, or a Stock Appreciation Right issued in tandem



--------------------------------------------------------------------------------

with an Incentive Stock Option, “Continuous Status as a Participant” means the
absence of any interruption or termination of service as an employee of the
Company or any Parent or Subsidiary, as applicable. Continuous Status as a
Participant shall continue to the extent provided in a written severance or
employment agreement during any period for which severance compensation payments
are made to an employee, officer, consultant or director and shall not be
considered interrupted in the case of any leave of absence authorized in writing
by the Company prior to its commencement.

 

(k) “Covered Employee” means a covered employee as defined in Code Section
162(m)(3).

 

(l) “Disability” or “Disabled” shall mean any physical or mental condition which
would qualify a Participant for a disability benefit under the long-term
disability plan maintained by the Company and applicable to that particular
Participant, and if no such disability plan exists, then at the discretion of
the Committee. Notwithstanding the above, with respect to an Incentive Stock
Option, Disability shall mean Permanent and Total Disability as defined in
Section 22(e)(3) of the Code.

 

(m) “Deferred Stock Unit” means a right granted to a Participant under Article
11.

 

(n) “Dividend Equivalent” means a right granted to a Participant under Article
12.

 

(o) “Effective Date” has the meaning assigned such term in Section 3.1.

 

(p) “Eligible Participant” means an employee, officer, consultant or director of
the Company or any Affiliate.

 

(q) “Exchange” means the Nasdaq National Market or any national securities
exchange on which the Stock may from time to time be listed or traded.

 

(r) “Fair Market Value”, on any date, means (i) if the Stock is listed on a
securities exchange or is traded over the Nasdaq National Market, the closing
sales price on such exchange or over such system on such date or, in the absence
of reported sales on such date, the closing sales price on the immediately
preceding date on which sales were reported, or (ii) if the Stock is not listed
on a securities exchange or traded over the Nasdaq National Market, the closing
sales price as quoted on the OTC Bulletin Board for such trading date or, in the
absence of quoted sales on such date, the closing sales price on the immediately
preceding date on which sales were quoted, provided that if it is determined
that the fair market value is not properly reflected by such OTC Bulletin Board
quotations, Fair Market Value will be determined by such other method as the
Committee determines in good faith to be reasonable.

 

(s) “Good Reason” has the meaning assigned such term in the employment
agreement, if any, between a Participant and the Company or an Affiliate,
provided, however that if there is no such employment agreement in which such
term is defined, and unless otherwise defined in the applicable Award
Certificate, “Good Reason” shall mean any of the following acts by the Company
or an Affiliate, without the consent of the Participant (in each case, other
than an isolated, insubstantial and inadvertent action not taken in bad faith
and which is remedied by the Company or the Affiliate promptly after receipt of
notice thereof given by the Participant): (i) the assignment to the Participant
of duties materially inconsistent with, or a material diminution in, the
Participant’s position, authority, duties or responsibilities as in effect
immediately prior to a Change in Control, (ii) a reduction by the Company or an
Affiliate in the Participant’s base salary, (iii) the Company or an Affiliate
requiring the Participant, without his or her consent, to be based at any office
or location more than 35 miles from the location at which the Participant was
stationed immediately prior to a Change in Control, or (iv) the continuing
material breach by the Company or an Affiliate of any employment agreement
between the Participant and the Company or an Affiliate after the expiration of
any applicable period for cure.

 

(t) “Grant Date” means the date an Award is made by the Committee.

 

(u) “Incentive Stock Option” means an Option that is intended to be an incentive
stock option and meets the requirements of Section 422 of the Code or any
successor provision thereto.

 

(v) “Non-Employee Director” means a director of the Company who is not a common
law employee of the Company or an Affiliate.

 

(w) “Nonstatutory Stock Option” means an Option that is not an Incentive Stock
Option.



--------------------------------------------------------------------------------

(x) “Option” means a right granted to a Participant under Article 7 of the Plan
to purchase Stock at a specified price during specified time periods. An Option
may be either an Incentive Stock Option or a Nonstatutory Stock Option.

 

(y) “Other Stock-Based Award” means a right, granted to a Participant under
Article 13, that relates to or is valued by reference to Stock or other Awards
relating to Stock.

 

(z) “Parent” means a corporation, limited liability company, partnership or
other entity which owns or beneficially owns a majority of the outstanding
voting stock or voting power of the Company. Notwithstanding the above, with
respect to an Incentive Stock Option, Parent shall have the meaning set forth in
Section 424(e) of the Code.

 

(aa) “Participant” means a person who, as an employee, officer, director or
consultant of the Company or any Affiliate, has been granted an Award under the
Plan; provided that in the case of the death of a Participant, the term
“Participant” refers to a beneficiary designated pursuant to Section 14.5 or the
legal guardian or other legal representative acting in a fiduciary capacity on
behalf of the Participant under applicable state law and court supervision.

 

(bb) “Performance Award” means Performance Shares, Performance Units or
Performance-Based Cash Awards granted pursuant to Article 9.

 

(cc) “Performance-Based Cash Award” means a right granted to a Participant under
Article 9 to a cash award to be paid upon achievement of such performance goals
as the Committee establishes with regard to such Award.

 

(dd) “Performance Share” means any right granted to a Participant under Article
9 to a unit to be valued by reference to a designated number of Shares to be
paid upon achievement of such performance goals as the Committee establishes
with regard to such Performance Share.

 

(ee) “Performance Unit” means a right granted to a Participant under Article 9
to a unit valued by reference to a designated amount of cash or property other
than Shares, to be paid to the Participant upon achievement of such performance
goals as the Committee establishes with regard to such Performance Unit.

 

(ff) “Person” means any individual, entity or group, within the meaning of
Section 3(a)(9) of the 1934 Act and as used in Section 13(d)(3) or 14(d)(2) of
the 1934 Act.

 

(gg) “Plan” means the Denny’s Corporation 2004 Omnibus Incentive Plan, as
amended from time to time.

 

(hh) “Qualified Performance-Based Award” means an Award that is either (i)
intended to qualify for the Section 162(m) Exemption and is made subject to
performance goals based on Qualified Business Criteria as set forth in Section
14.11, or (ii) an Option or SAR having an exercise price equal to or greater
than the Fair Market Value of the underlying Stock as of the Grant Date.

 

(ii) “Qualified Business Criteria” means one or more of the Business Criteria
listed in Section 14.11(b) upon which performance goals for certain Qualified
Performance-Based Awards may be established by the Committee.

 

(jj) “Restricted Stock Award” means Stock granted to a Participant under Article
10 that is subject to certain restrictions and to risk of forfeiture.

 

(kk) “Restricted Stock Unit Award” means the right granted to a Participant
under Article 10 to receive shares of Stock (or the equivalent value in cash or
other property if the Committee so provides) in the future, which right is
subject to certain restrictions and to risk of forfeiture.

 

(ll) “Retirement” means the voluntary termination of employment from the Company
or an Affiliate for any reason other than a leave of absence, death or
Disability on or after attainment of the age of fifty-five.

 

(mm) “Section 162(m) Exemption” means the exemption from the limitation on
deductibility imposed by Section 162(m) of the Code that is set forth in Section
162(m)(4)(C) of the Code or any successor provision thereto.



--------------------------------------------------------------------------------

(nn) “Shares” means shares of the Company’s Stock. If there has been an
adjustment or substitution pursuant to Section 15.1, the term “Shares” shall
also include any shares of stock or other securities that are substituted for
Shares or into which Shares are adjusted pursuant to Section 15.1.

 

(oo) “Stock” means the $.01 par value common stock of the Company and such other
securities of the Company as may be substituted for Stock pursuant to Article
15.

 

(pp) “Stock Appreciation Right” or “SAR” means a right granted to a Participant
under Article 8 to receive a payment equal to the difference between the Fair
Market Value of a Share as of the date of exercise of the SAR over the grant
price of the SAR, all as determined pursuant to Article 8.

 

(qq) “Subsidiary” means any corporation, limited liability company, partnership
or other entity of which a majority of the outstanding voting stock or voting
power is beneficially owned directly or indirectly by the Company.
Notwithstanding the above, with respect to an Incentive Stock Option, Subsidiary
shall have the meaning set forth in Section 424(f) of the Code.

 

(rr) “1933 Act” means the Securities Act of 1933, as amended from time to time.

 

(ss) “1934 Act” means the Securities Exchange Act of 1934, as amended from time
to time.

 

ARTICLE 3

EFFECTIVE TERM OF PLAN

 

3.1. EFFECTIVE DATE. The Plan shall be effective as of the date it is approved
by both the Board and the stockholders of the Company (the “Effective Date”).

 

3.2. TERMINATION OF PLAN. The Plan shall terminate on the tenth anniversary of
the Effective Date. The termination of the Plan on such date shall not affect
the validity of any Award outstanding on the date of termination.

 

ARTICLE 4

ADMINISTRATION

 

4.1. COMMITTEE. The Plan shall be administered by a Committee appointed by the
Board (which Committee shall consist of at least two directors) or, at the
discretion of the Board from time to time, the Plan may be administered by the
Board. It is intended that at least two of the directors appointed to serve on
the Committee shall be “non-employee directors” (within the meaning of Rule
16b-3 promulgated under the 1934 Act) and “outside directors” (within the
meaning of Code Section 162(m)) and that any such members of the Committee who
do not so qualify shall abstain from participating in any decision to make or
administer Awards that are made to Eligible Participants who at the time of
consideration for such Award (i) are persons subject to the short-swing profit
rules of Section 16 of the 1934 Act, or (ii) are reasonably anticipated to
become Covered Employees during the term of the Award. However, the mere fact
that a Committee member shall fail to qualify under either of the foregoing
requirements or shall fail to abstain from such action shall not invalidate any
Award made by the Committee which Award is otherwise validly made under the
Plan. The members of the Committee shall be appointed by, and may be changed at
any time and from time to time in the discretion of, the Board. The Board may
reserve to itself any or all of the authority and responsibility of the
Committee under the Plan or may act as administrator of the Plan for any and all
purposes. To the extent the Board has reserved any authority and responsibility
or during any time that the Board is acting as administrator of the Plan, it
shall have all the powers of the Committee hereunder, and any reference herein
to the Committee (other than in this Section 4.1) shall include the Board. To
the extent any action of the Board under the Plan conflicts with actions taken
by the Committee, the actions of the Board shall control.

 

4.2. ACTION AND INTERPRETATIONS BY THE COMMITTEE. For purposes of administering
the Plan, the Committee may from time to time adopt rules, regulations,
guidelines and procedures for carrying out the provisions and purposes of the
Plan and make such other determinations, not inconsistent with the Plan, as the



--------------------------------------------------------------------------------

Committee may deem appropriate. The Committee’s interpretation of the Plan, any
Awards granted under the Plan, any Award Certificate and all decisions and
determinations by the Committee with respect to the Plan are final, binding, and
conclusive on all parties. Each member of the Committee is entitled to, in good
faith, rely or act upon any report or other information furnished to that member
by any officer or other employee of the Company or any Affiliate, the Company’s
or an Affiliate’s independent certified public accountants, Company counsel or
any executive compensation consultant or other professional retained by the
Company to assist in the administration of the Plan.

 

4.3. AUTHORITY OF COMMITTEE. Except as provided below, the Committee has the
exclusive power, authority and discretion to:

 

(a) Grant Awards;

 

(b) Designate Participants;

 

(c) Determine the type or types of Awards to be granted to each Participant;

 

(d) Determine the number of Awards to be granted and the number of Shares or
dollar amount to which an Award will relate;

 

(e) Determine the terms and conditions of any Award granted under the Plan,
including but not limited to, the exercise price, grant price, or purchase
price, any restrictions or limitations on the Award, any schedule for lapse of
forfeiture restrictions or restrictions on the exercisability of an Award, and
accelerations or waivers thereof, based in each case on such considerations as
the Committee in its sole discretion determines;

 

(f) Accelerate the vesting, exercisability or lapse of restrictions of any
outstanding Award, in accordance with Article 14, based in each case on such
considerations as the Committee in its sole discretion determines;

 

(g) Determine whether, to what extent, and under what circumstances an Award may
be settled in, or the exercise price of an Award may be paid in, cash, Stock,
other Awards, or other property, or an Award may be canceled, forfeited, or
surrendered;

 

(h) Prescribe the form of each Award Certificate, which need not be identical
for each Participant;

 

(i) Decide all other matters that must be determined in connection with an
Award;

 

(j) Establish, adopt or revise any rules, regulations, guidelines or procedures
as it may deem necessary or advisable to administer the Plan;

 

(k) Make all other decisions and determinations that may be required under the
Plan or as the Committee deems necessary or advisable to administer the Plan;

 

(l) Amend the Plan or any Award Certificate as provided herein; and

 

(m) Adopt such modifications, procedures, and subplans as may be necessary or
desirable to comply with provisions of the laws of non-U.S. jurisdictions in
which the Company or any Affiliate may operate, in order to assure the viability
of the benefits of Awards granted to participants located in such other
jurisdictions and to meet the objectives of the Plan.

 

Notwithstanding the foregoing, grants of Awards to Non-Employee Directors
hereunder shall be made only in accordance with the terms, conditions and
parameters of a plan, program or policy for the compensation of Non-Employee
Directors as in effect from time to time, and the Committee may not make
discretionary grants hereunder to Non-Employee Directors.

 

Notwithstanding the above, the Board may expressly delegate to a special
committee consisting of one or more officers of the Company some or all of the
Committee’s authority under subsections (a) through (i) above, except that no
delegation of its duties and responsibilities may be made to officers of the
Company with respect to Awards to Eligible Participants who as of the Grant Date
are persons subject to the short-swing profit rules of Section 16 of the 1934
Act, or who as of the Grant Date are reasonably anticipated to be become Covered
Employees during the term of the Award. The acts of such delegates shall be
treated hereunder as acts of the Committee and such delegates shall report to
the Committee regarding the delegated duties and responsibilities.



--------------------------------------------------------------------------------

4.4. AWARD CERTIFICATES. Each Award shall be evidenced by an Award Certificate.
Each Award Certificate shall include such provisions, not inconsistent with the
Plan, as may be specified by the Committee.

 

ARTICLE 5

SHARES SUBJECT TO THE PLAN

 

5.1. NUMBER OF SHARES. Subject to adjustment as provided in Section 15.1, the
aggregate number of Shares reserved and available for issuance pursuant to
Awards granted under the Plan shall be 10,000,000, plus a number of additional
Shares (not to exceed 1,500,000) underlying awards outstanding as of the
Effective Date under the Company’s Omnibus Incentive Compensation Plan for
Executives, the Advantica Stock Option Plan, or the Advantica Restaurant Group
Director Stock Option Plan that thereafter terminate or expire unexercised, or
are cancelled, forfeited or lapse for any reason.

 

5.2. SHARE COUNTING.

 

(a) To the extent that an Award is canceled, terminates, expires, is forfeited
or lapses for any reason, any unissued Shares subject to the Award will again be
available for issuance pursuant to Awards granted under the Plan.

 

(b) Shares subject to Awards settled in cash will again be available for
issuance pursuant to Awards granted under the Plan.

 

(c) If the exercise price of an Option is satisfied by delivering Shares to the
Company (by either actual delivery or attestation), only the number of Shares
issued in excess of the delivery or attestation shall be considered for purposes
of determining the number of Shares remaining available for issuance pursuant to
Awards granted under the Plan.

 

(d) To the extent that the full number of Shares subject to an Option is not
issued upon exercise of the Option for any reason (other than Shares used to
satisfy an applicable tax withholding obligation), only the number of Shares
issued and delivered upon exercise of the Option shall be considered for
purposes of determining the number of Shares remaining available for issuance
pursuant to Awards granted under the Plan. Nothing in this subsection shall
imply that any particular type of cashless exercise of an Option is permitted
under the Plan, that decision being reserved to the Committee or other
provisions of the Plan.

 

5.3. STOCK DISTRIBUTED. Any Stock distributed pursuant to an Award may consist,
in whole or in part, of authorized and unissued Stock, treasury Stock or Stock
purchased on the open market.

 

5.4. LIMITATION ON AWARDS. Notwithstanding any provision in the Plan to the
contrary (but subject to adjustment as provided in Section 15.1), the maximum
number of Shares with respect to one or more Options and/or SARs that may be
granted during any one calendar year under the Plan to any one Participant shall
be 3,000,000. The maximum aggregate grant with respect to Awards of Restricted
Stock, Restricted Stock Units, Deferred Stock Units, Performance Shares or other
Stock-Based Awards granted in any one calendar year to any one Participant shall
be 3,000,000 Shares. The aggregate maximum fair market value (measured as of the
Grant Date) of any other Awards that may be granted to any one Participant (less
any consideration paid by the Participant for such Award) during any one
calendar year under the Plan shall be $4,500,000.

 

ARTICLE 6

ELIGIBILITY

 

6.1. GENERAL. Awards may be granted only to Eligible Participants; except that
Incentive Stock Options may be granted to only to Eligible Participants who are
employees of the Company or a Parent or Subsidiary as defined in Section 424(e)
and (f) of the Code.



--------------------------------------------------------------------------------

ARTICLE 7

STOCK OPTIONS

 

7.1. GENERAL. The Committee is authorized to grant Options to Participants on
the following terms and conditions:

 

(a) EXERCISE PRICE. The exercise price per Share under an Option shall be
determined by the Committee, subject to Section 7.2(a) with respect to Incentive
Stock Options. Except with respect to the proposed grant of Options to certain
officers and employees on or about the Effective Date, as described in the proxy
statement for the special meeting of stockholders at which the Plan was adopted,
the exercise price of an Option shall not be less than the Fair Market Value as
of the Grant Date.

 

(b) TIME AND CONDITIONS OF EXERCISE. The Committee shall determine the time or
times at which an Option may be exercised in whole or in part, subject to
Section 7.1(d). The Committee shall also determine the performance or other
conditions, if any, that must be satisfied before all or part of an Option may
be exercised or vested. The Committee may waive any exercise or vesting
provisions at any time in whole or in part based upon factors as the Committee
may determine in its sole discretion so that the Option becomes exercisable or
vested at an earlier date. The Committee may permit an arrangement whereby
receipt of Stock upon exercise of an Option is delayed until a specified future
date.

 

(c) PAYMENT. The Committee shall determine the methods by which the exercise
price of an Option may be paid, the form of payment, including, without
limitation, cash, Shares, or other property (including “cashless exercise”
arrangements), and the methods by which Shares shall be delivered or deemed to
be delivered to Participants; provided, however, that if Shares are used to pay
the exercise price of an Option, such Shares must have been held by the
Participant for at least such period of time, if any, as necessary to avoid
variable accounting for the Option.

 

(d) EXERCISE TERM. In no event may any Option be exercisable for more than ten
years from the Grant Date.

 

(e) ADDITIONAL OPTIONS UPON EXERCISE. The Committee may, in its sole discretion,
provide in an original Award Certificate for the automatic grant of a new Option
to any Participant who delivers Shares as full or partial payment of the
exercise price of the original Option. Any new Option granted in such a case (i)
shall be for the same number of Shares as the Participant delivered in
exercising the original Option, (ii) shall have an exercise price of 100% of the
Fair Market Value of the surrendered Shares on the date of exercise of the
original Option (the grant date for the new Option), and (iii) shall have a term
equal to the unexpired term of the original Option.

 

7.2. INCENTIVE STOCK OPTIONS. The terms of any Incentive Stock Options granted
under the Plan must comply with the following additional rules:

 

(a) EXERCISE PRICE. The exercise price of an Incentive Stock Option shall not be
less than the Fair Market Value as of the Grant Date.

 

(b) LAPSE OF OPTION. Subject to any earlier termination provision contained in
the Award Certificate, an Incentive Stock Option shall lapse upon the earliest
of the following circumstances; provided, however, that the Committee may, prior
to the lapse of the Incentive Stock Option under the circumstances described in
subsections (3), (4) or (5) below, provide in writing that the Option will
extend until a later date, but if an Option is so extended and is exercised
after the dates specified in subsections (3) and (4) below, it will
automatically become a Nonstatutory Stock Option:

 

(1) The expiration date set forth in the Award Certificate.

 

(2) The tenth anniversary of the Grant Date.

 

(3) Three months after termination of the Participant’s Continuous Status as a
Participant for any reason other than the Participant’s Disability or death.

 

(4) One year after the Participant’s Continuous Status as a Participant by
reason of the Participant’s Disability.



--------------------------------------------------------------------------------

(5) One year after the termination of the Participant’s death if the Participant
dies while employed, or during the three-month period described in paragraph (3)
or during the one-year period described in paragraph (4) and before the Option
otherwise lapses.

 

Unless the exercisability of the Incentive Stock Option is accelerated as
provided in Article 14, if a Participant exercises an Option after termination
of employment, the Option may be exercised only with respect to the Shares that
were otherwise vested on the Participant’s termination of employment. Upon the
Participant’s death, any exercisable Incentive Stock Options may be exercised by
the Participant’s beneficiary, determined in accordance with Section 14.5.

 

(c) INDIVIDUAL DOLLAR LIMITATION. The aggregate Fair Market Value (determined as
of the Grant Date) of all Shares with respect to which Incentive Stock Options
are first exercisable by a Participant in any calendar year may not exceed
$100,000.00.

 

(d) TEN PERCENT OWNERS. No Incentive Stock Option shall be granted to any
individual who, at the Grant Date, owns stock possessing more than ten percent
of the total combined voting power of all classes of stock of the Company or any
Parent or Subsidiary unless the exercise price per share of such Option is at
least 110% of the Fair Market Value per Share at the Grant Date and the Option
expires no later than five years after the Grant Date.

 

(e) EXPIRATION OF AUTHORITY TO GRANT INCENTIVE STOCK OPTIONS. No Incentive Stock
Option may be granted pursuant to the Plan after the day immediately prior to
the tenth anniversary of the date the Plan was adopted by the Board, or the
termination of the Plan, if earlier.

 

(f) RIGHT TO EXERCISE. During a Participant’s lifetime, an Incentive Stock
Option may be exercised only by the Participant or, in the case of the
Participant’s Disability, by the Participant’s guardian or legal representative.

 

(g) ELIGIBLE GRANTEES. The Committee may not grant an Incentive Stock Option to
a person who is not at the Grant Date an employee of the Company or a Parent or
Subsidiary.

 

ARTICLE 8

STOCK APPRECIATION RIGHTS

 

8.1. GRANT OF STOCK APPRECIATION RIGHTS. The Committee is authorized to grant
Stock Appreciation Rights to Participants on the following terms and conditions:

 

(a) RIGHT TO PAYMENT. Upon the exercise of a Stock Appreciation Right, the
Participant to whom it is granted has the right to receive the excess, if any,
of:

 

(1) The Fair Market Value of one Share on the date of exercise; over

 

(2) The grant price of the Stock Appreciation Right as determined by the
Committee, which shall not be less than the Fair Market Value of one Share on
the Grant Date in the case of any Stock Appreciation Right related to an
Incentive Stock Option.

 

(b) OTHER TERMS. All awards of Stock Appreciation Rights shall be evidenced by
an Award Certificate. The terms, methods of exercise, methods of settlement,
form of consideration payable in settlement, and any other terms and conditions
of any Stock Appreciation Right shall be determined by the Committee at the time
of the grant of the Award and shall be reflected in the Award Certificate.

 

ARTICLE 9

PERFORMANCE AWARDS

 

9.1. GRANT OF PERFORMANCE AWARDS. The Committee is authorized to grant
Performance Shares, Performance Units or Performance-Based Cash Awards to
Participants on such terms and conditions as may be selected by the Committee.
The Committee shall have the complete discretion to determine the number of
Performance Awards granted to each Participant, subject to Section 5.4, and to
designate the provisions of such



--------------------------------------------------------------------------------

Performance Awards as provided in Section 4.3. All Performance Awards shall be
evidenced by an Award Certificate or a written program established by the
Committee, pursuant to which Performance Awards are awarded under the Plan under
uniform terms, conditions and restrictions set forth in such written program.

 

9.2. PERFORMANCE GOALS. The Committee may establish performance goals for
Performance Awards which may be based on any criteria selected by the Committee.
Such performance goals may be described in terms of Company-wide objectives or
in terms of objectives that relate to the performance of the Participant, an
Affiliate or a division, region, department or function within the Company or an
Affiliate. If the Committee determines that a change in the business,
operations, corporate structure or capital structure of the Company or the
manner in which the Company or an Affiliate conducts its business, or other
events or circumstances render performance goals to be unsuitable, the Committee
may modify such performance goals in whole or in part, as the Committee deems
appropriate. If a Participant is promoted, demoted or transferred to a different
business unit or function during a performance period, the Committee may
determine that the performance goals or performance period are no longer
appropriate and may (i) adjust, change or eliminate the performance goals or the
applicable performance period as it deems appropriate to make such goals and
period comparable to the initial goals and period, or (ii) make a cash payment
to the participant in amount determined by the Committee. The foregoing two
sentences shall not apply with respect to a Performance Award that is intended
to be a Qualified Performance-Based Award.

 

9.3. RIGHT TO PAYMENT. The grant of a Performance Share to a Participant will
entitle the Participant to receive at a specified later time a specified number
of Shares, or the equivalent cash value, if the performance goals established by
the Committee are achieved and the other terms and conditions thereof are
satisfied. The grant of a Performance Unit to a Participant will entitle the
Participant to receive at a specified later time a specified dollar value in
cash or other property, including Shares, variable under conditions specified in
the Award, if the performance goals in the Award are achieved and the other
terms and conditions thereof are satisfied. The Committee shall set performance
goals and other terms or conditions to payment of the Performance Awards in its
discretion which, depending on the extent to which they are met, will determine
the number and value of the Performance Awards that will be paid to the
Participant.

 

9.4. OTHER TERMS. Performance Awards may be payable in cash, Stock, or other
property, and have such other terms and conditions as determined by the
Committee and reflected in the Award Certificate. For purposes of determining
the number of Shares to be used in payment of a Performance Award denominated in
cash but payable in whole or in part in Shares or Restricted Stock, the number
of Shares to be so paid will be determined by dividing the cash value of the
Award to be so paid by the Fair Market Value of a Share on the date of
determination by the Committee of the amount of the payment under the Award, or,
if the Committee so directs, the date immediately preceding the date the Award
is paid.

 

ARTICLE 10

RESTRICTED STOCK AND RESTRICTED STOCK UNIT AWARDS

 

10.1. GRANT OF RESTRICTED STOCK AND RESTRICTED STOCK UNITS. The Committee is
authorized to make Awards of Restricted Stock or Restricted Stock Units to
Participants in such amounts and subject to such terms and conditions as may be
selected by the Committee. An Award of Restricted Stock or Restricted Stock
Units shall be evidenced by an Award Certificate setting forth the terms,
conditions, and restrictions applicable to the Award.

 

10.2. ISSUANCE AND RESTRICTIONS. Restricted Stock or Restricted Stock Units
shall be subject to such restrictions on transferability and other restrictions
as the Committee may impose (including, without limitation, limitations on the
right to vote Restricted Stock or the right to receive dividends on the
Restricted Stock). These restrictions may lapse separately or in combination at
such times, under such circumstances, in such installments, upon the
satisfaction of performance goals or otherwise, as the Committee determines at
the time of the grant of the Award or thereafter. Except as otherwise provided
in an Award Certificate, the Participant shall have all of the rights of a
stockholder with respect to the Restricted Stock, and the Participant shall have
none of the rights



--------------------------------------------------------------------------------

of a stockholder with respect to Restricted Stock Units until such time as
Shares of Stock are paid in settlement of the Restricted Stock Units.

 

10.3. FORFEITURE. Except as otherwise determined by the Committee at the time of
the grant of the Award or thereafter, upon termination of Continuous Status as a
Participant during the applicable restriction period or upon failure to satisfy
a performance goal during the applicable restriction period, Restricted Stock or
Restricted Stock Units that are at that time subject to restrictions shall be
forfeited; provided, however, that the Committee may provide in any Award
Certificate that restrictions or forfeiture conditions relating to Restricted
Stock or Restricted Stock Units will be waived in whole or in part in the event
of terminations resulting from specified causes, and the Committee may in other
cases waive in whole or in part restrictions or forfeiture conditions relating
to Restricted Stock or Restricted Stock Units.

 

10.4. DELIVERY OF RESTRICTED STOCK. Shares of Restricted Stock shall be
delivered to the Participant at the time of grant either by book-entry
registration or by delivering to the Participant, or a custodian or escrow agent
(including, without limitation, the Company or one or more of its employees)
designated by the Committee, a stock certificate or certificates registered in
the name of the Participant. If physical certificates representing shares of
Restricted Stock are registered in the name of the Participant, such
certificates must bear an appropriate legend referring to the terms, conditions,
and restrictions applicable to such Restricted Stock.

 

ARTICLE 11

DEFERRED STOCK UNITS

 

11.1. GRANT OF DEFERRED STOCK UNITS. The Committee is authorized to grant
Deferred Stock Units to Participants subject to such terms and conditions as may
be selected by the Committee. Deferred Stock Units shall entitle the Participant
to receive Shares of Stock (or the equivalent value in cash or other property if
so determined by the Committee) at a future time as determined by the Committee,
or as determined by the Participant within guidelines established by the
Committee in the case of voluntary deferral elections. An Award of Deferred
Stock Units shall be evidenced by an Award Certificate setting forth the terms
and conditions applicable to the Award.

 

ARTICLE 12

DIVIDEND EQUIVALENTS

 

12.1. GRANT OF DIVIDEND EQUIVALENTS. The Committee is authorized to grant
Dividend Equivalents to Participants subject to such terms and conditions as may
be selected by the Committee. Dividend Equivalents shall entitle the Participant
to receive payments equal to dividends with respect to all or a portion of the
number of Shares subject to an Award, as determined by the Committee. The
Committee may provide that Dividend Equivalents be paid or distributed when
accrued or be deemed to have been reinvested in additional Shares, or otherwise
reinvested.

 

ARTICLE 13

STOCK OR OTHER STOCK-BASED AWARDS

 

13.1. GRANT OF STOCK OR OTHER STOCK-BASED AWARDS. The Committee is authorized,
subject to limitations under applicable law, to grant to Participants such other
Awards that are payable in, valued in whole or in part by reference to, or
otherwise based on or related to Shares, as deemed by the Committee to be
consistent with the purposes of the Plan, including without limitation Shares
awarded purely as a “bonus” and not subject to any restrictions or conditions,
convertible or exchangeable debt securities, other rights convertible or
exchangeable into Shares, and Awards valued by reference to book value of Shares
or the value of securities of or the performance of specified Parents or
Subsidiaries. The Committee shall determine the terms and conditions of such
Awards.



--------------------------------------------------------------------------------

ARTICLE 14

PROVISIONS APPLICABLE TO AWARDS

 

14.1. STAND-ALONE AND TANDEM AWARDS. Awards granted under the Plan may, in the
discretion of the Committee, be granted either alone or in addition to, in
tandem with, any other Award granted under the Plan. Subject to Section 16.2,
awards granted in addition to or in tandem with other Awards may be granted
either at the same time as or at a different time from the grant of such other
Awards.

 

14.2. TERM OF AWARD. The term of each Award shall be for the period as
determined by the Committee, provided that in no event shall the term of any
Incentive Stock Option or a Stock Appreciation Right granted in tandem with the
Incentive Stock Option exceed a period of ten years from its Grant Date (or, if
Section 7.2(c) applies, five years from its Grant Date).

 

14.3. FORM OF PAYMENT FOR AWARDS. Subject to the terms of the Plan and any
applicable law or Award Certificate, payments or transfers to be made by the
Company or an Affiliate on the grant or exercise of an Award may be made in such
form as the Committee determines at or after the Grant Date, including without
limitation, cash, Stock, other Awards, or other property, or any combination,
and may be made in a single payment or transfer, in installments, or on a
deferred basis, in each case determined in accordance with rules adopted by, and
at the discretion of, the Committee.

 

14.4. LIMITS ON TRANSFER. No right or interest of a Participant in any
unexercised or restricted Award may be pledged, encumbered, or hypothecated to
or in favor of any party other than the Company or an Affiliate, or shall be
subject to any lien, obligation, or liability of such Participant to any other
party other than the Company or an Affiliate. No unexercised or restricted Award
shall be assignable or transferable by a Participant other than by will or the
laws of descent and distribution or, except in the case of an Incentive Stock
Option, pursuant to a domestic relations order that would satisfy Section
414(p)(1)(A) of the Code if such Section applied to an Award under the Plan;
provided, however, that the Committee may (but need not) permit other transfers
where the Committee concludes that such transferability (i) does not result in
accelerated taxation, (ii) does not cause any Option intended to be an Incentive
Stock Option to fail to be described in Code Section 422(b), and (iii) is
otherwise appropriate and desirable, taking into account any factors deemed
relevant, including without limitation, state or federal tax or securities laws
applicable to transferable Awards.

 

14.5. BENEFICIARIES. Notwithstanding Section 14.4, a Participant may, in the
manner determined by the Committee, designate a beneficiary to exercise the
rights of the Participant and to receive any distribution with respect to any
Award upon the Participant’s death. A beneficiary, legal guardian, legal
representative, or other person claiming any rights under the Plan is subject to
all terms and conditions of the Plan and any Award Certificate applicable to the
Participant, except to the extent the Plan and Award Certificate otherwise
provide, and to any additional restrictions deemed necessary or appropriate by
the Committee. If no beneficiary has been designated or survives the
Participant, payment shall be made to the Participant’s estate. Subject to the
foregoing, a beneficiary designation may be changed or revoked by a Participant
at any time provided the change or revocation is filed with the Committee.

 

14.6. STOCK CERTIFICATES. All Stock issuable under the Plan is subject to any
stop-transfer orders and other restrictions as the Committee deems necessary or
advisable to comply with federal or state securities laws, rules and regulations
and the rules of any national securities exchange or automated quotation system
on which the Stock is listed, quoted, or traded. The Committee may place legends
on any Stock certificate or issue instructions to the transfer agent to
reference restrictions applicable to the Stock.

 

14.7. ACCELERATION UPON DEATH OR DISABILITY OR RETIREMENT. Except as otherwise
provided in the Award Certificate, upon the Participant’s death or Disability
during his or her Continuous Status as a Participant, or (with respect to Awards
that are not intended to be Qualified Performance-Based Awards under Section
14.12(b)) upon the Participant’s Retirement, all of such Participant’s
outstanding Options, SARs, and other Awards in the nature of rights that may be
exercised shall become fully exercisable, all time-based vesting restrictions on
the Participant’s outstanding Awards shall lapse, and any performance-based
criteria shall be deemed to be satisfied at the greater of “target” or actual
performance as of the date of such termination. Any



--------------------------------------------------------------------------------

Awards shall thereafter continue or lapse in accordance with the other
provisions of the Plan and the Award Certificate. To the extent that this
provision causes Incentive Stock Options to exceed the dollar limitation set
forth in Section 7.2(b), the excess Options shall be deemed to be Nonstatutory
Stock Options.

 

14.8. ACCELERATION UPON A CHANGE IN CONTROL. Except as otherwise provided in the
Award Certificate, if a Participant’s employment is terminated without Cause or
the Participant resigns for Good Reason within two years after the effective
date of a Change in Control, then (i) all of that Participant’s outstanding
Options, SARs and other Awards in the nature of rights that may be exercised
shall become fully exercisable and shall remain exercisable for a period of 60
months from such date or until the earlier expiration of the award, and (ii) all
time-based vesting restrictions on his or her outstanding Awards shall lapse.
Except as otherwise provided in the Award Certificate, upon the occurrence of a
Change in Control, the target payout opportunities attainable under all
outstanding performance-based Awards shall be deemed to have been fully earned
as of the effective date of the Change in Control and there shall be pro rata
payout to Participants within thirty (30) days following the effective date of
the Change in Control based upon an assumed achievement of all relevant targeted
performance goals and upon the length of time within the performance period that
has elapsed prior to the Change in Control.

 

14.9. ACCELERATION FOR ANY OTHER REASON. Regardless of whether an event has
occurred as described in Section 14.7 or 14.8 above, and subject to Section
14.11 as to Qualified Performance-Based Awards, the Committee may in its sole
discretion at any time determine that all or a portion of a Participant’s
Options, SARs, and other Awards in the nature of rights that may be exercised
shall become fully or partially exercisable, that all or a part of the
restrictions on all or a portion of the outstanding Awards shall lapse, and/or
that any performance-based criteria with respect to any Awards shall be deemed
to be wholly or partially satisfied, in each case, as of such date as the
Committee may, in its sole discretion, declare. The Committee may discriminate
among Participants and among Awards granted to a Participant in exercising its
discretion pursuant to this Section 14.9.

 

14.10. EFFECT OF ACCELERATION. If an Award is accelerated under Section 14.7,
14.8 or Section 14.9, the Committee may, in its sole discretion, provide (i)
that the Award will expire after a designated period of time after such
acceleration to the extent not then exercised, (ii) that the Award will be
settled in cash rather than Stock, (iii) that the Award will be assumed by
another party to a transaction giving rise to the acceleration or otherwise be
equitably converted or substituted in connection with such transaction, (iv)
that the Award may be settled by payment in cash or cash equivalents equal to
the excess of the Fair Market Value of the underlying Stock, as of a specified
date associated with the transaction, over the exercise price of the Award, or
(v) any combination of the foregoing. The Committee’s determination need not be
uniform and may be different for different Participants whether or not such
Participants are similarly situated. To the extent that such acceleration causes
Incentive Stock Options to exceed the dollar limitation set forth in Section
7.2(b), the excess Options shall be deemed to be Nonstatutory Stock Options.

 

14.11. QUALIFIED PERFORMANCE-BASED AWARDS.

 

(a) The provisions of the Plan are intended to ensure that all Options and Stock
Appreciation Rights granted hereunder to any Covered Employee shall qualify for
the Section 162(m) Exemption; provided that the exercise or base price of such
Award is not less than the Fair Market Value of the Shares on the Grant Date.

 

(b) When granting any other Award (including a below-market priced Option or
SAR), the Committee may designate such Award as a Qualified Performance-Based
Award, based upon a determination that the recipient is or may be a Covered
Employee with respect to such Award, and the Committee wishes such Award to
qualify for the Section 162(m) Exemption. If an Award is so designated, the
Committee shall establish performance goals for such Award within the time
period prescribed by Section 162(m) of the Code based on one or more of the
following Qualified Business Criteria, which may be expressed in terms of
Company-wide objectives or in terms of objectives that relate to the performance
of an Affiliate or a division, region, department or function within the Company
or an Affiliate:

 

  •   Net earnings;

 

  •   Earnings per share;



--------------------------------------------------------------------------------

  •   Net sales growth;

 

  •   Net income (before or after taxes);

 

  •   Net operating profit;

 

  •   Return measures (including, but not limited to, return on assets, capital,
equity, or sales, and cash flow return on assets, capital, equity, or sales);

 

  •   Cash flow (including, but not limited to, operating cash flow and free
cash flow);

 

  •   Earnings before or after taxes, interest, depreciation and/or
amortization;

 

  •   Internal rate of return or increase in net present value;

 

  •   Dividend payments to parent;

 

  •   Gross margins;

 

  •   Gross margins minus expenses;

 

  •   Operating margin;

 

  •   Share price (including, but not limited to, growth measures and total
shareholder return);

 

  •   Expense targets;

 

  •   Working capital targets relating to inventory and/or accounts receivable;

 

  •   Planning accuracy (as measured by comparing planned results to actual
results);

 

  •   Comparisons to various stock market indices;

 

  •   Comparisons to the performance of other companies;

 

  •   Same-store sales;

 

  •   Customer counts;

 

  •   Customer satisfaction; and

 

  •   EVA(R).

 

For purposes of this Plan, EVA means the positive or negative value determined
by net operating profits after taxes over a charge for capital, or any other
financial measure, as determined by the Committee in its sole discretion. (EVA
is a registered trademark of Stern Stewart & Co.). In the event that applicable
tax and/or securities laws change to permit Board or Committee discretion to
alter the governing Qualified Business Criteria without obtaining stockholder
approval of such changes, the Board or Committee shall have sole discretion to
make such changes without obtaining stockholder approval.

 

(c) Each Qualified Performance-Based Award (other than a market-priced Option or
SAR) shall be earned, vested and payable (as applicable) only upon the
achievement of performance goals established by the Committee based upon one or
more of the Qualified Business Criteria, together with the satisfaction of any
other conditions, such as continued employment, as the Committee may determine
to be appropriate; provided, however, that the Committee may provide, either in
connection with the grant thereof or by amendment thereafter, that achievement
of such performance goals will be waived upon the death or Disability of the
Participant, or upon termination of the Participant’s employment without Cause
or for Good Reason within two years after the effective date of a Change in
Control. Performance periods established by the Committee for any such Qualified
Performance-Based Award may be as short as three months and may be any longer
period.

 

(d) The Committee may provide in any Qualified Performance-Based Award that any
evaluation of performance may include or exclude any of the following events
that occurs during a performance period: (a) asset write-downs; (b) litigation
or claim judgments or settlements; (c) the effect of changes in tax laws,
accounting principles or other laws or provisions affecting reported results;
(d) accruals for reorganization



--------------------------------------------------------------------------------

and restructuring programs; (e) extraordinary nonrecurring items as described in
Accounting Principles Board Opinion No. 30 and/or in management’s discussion and
analysis of financial condition and results of operations appearing in the
Company’s annual report to stockholders for the applicable year; (f)
acquisitions or divestitures; and (g) foreign exchange gains and losses. To the
extent such inclusions or exclusions affect Awards to Covered Employees, they
shall be prescribed in a form that meets the requirements of Code Section 162(m)
for deductibility.

 

(e) Any payment of a Qualified Performance-Based Award granted with performance
goals pursuant to subsection (c) above shall be conditioned on the written
certification of the Committee in each case that the performance goals and any
other material conditions were satisfied. Except as specifically provided in
subsection (c), no Qualified Performance-Based Award may be amended, nor may the
Committee exercise any discretionary authority it may otherwise have under the
Plan with respect to a Qualified Performance-Based Award under the Plan, in any
manner to waive the achievement of the applicable performance goal based on
Qualified Business Criteria or to increase the amount payable pursuant thereto
or the value thereof, or otherwise in a manner that would cause the Qualified
Performance-Based Award to cease to qualify for the Section 162(m) Exemption.

 

(f) Section 5.4 sets forth the maximum number of Shares or dollar value that may
be granted in any one-year period to a Participant in designated forms of
Qualified Performance-Based Awards.

 

14.12. ANNUAL INCENTIVE AWARDS.

 

(a) The Committee may designate Company executive officers who are eligible to
receive a monetary payment in any calendar year based on a percentage of an
incentive pool equal to five percent (5%) of the company’s consolidated
operating earnings for the calendar year. If so, the Committee shall allocate an
incentive pool percentage to each designated Participant for each calendar year.
In no event may the incentive pool percentage for any one Participant exceed
thirty percent (30%) of the total pool. Consolidated operating earnings shall
mean the consolidated earnings after income taxes of the Company, computed in
accordance with generally accepted accounting principles, but shall exclude the
effects of Extraordinary Items. For purposes of this Section 14.12,
“Extraordinary Items” shall mean (i) extraordinary, unusual and/or nonrecurring
items of gain or loss, (ii) gains or losses on the disposition of a business,
(iii) changes in tax or accounting regulations or laws, or (iv) the effect of a
merger or acquisition, all of which must be identified in the audited financial
statements, including footnotes, or Management Discussion and Analysis section
of the Company’s annual report.

 

(b) As soon as possible after the determination of the incentive pool for a Plan
year, the Board shall calculate the Participant’s allocated portion of the
incentive pool based upon the percentage established at the beginning of the
calendar year. The Participant’s incentive award then shall be determined by the
Board based on the Participant’s allocated portion of the incentive pool subject
to adjustment in the sole discretion of the Board. In no event may the portion
of the incentive pool allocated to a participant who is a Covered Employee be
increased in any way, including as a result of the reduction of any other
Participant’s allocated portion.

 

(c) Unless otherwise provided by the Committee at the time of grant, upon the
occurrence of a Change in Control, annual incentive awards granted under this
Section 14.12 shall be paid out based on the consolidated operating earnings of
the immediately preceding year or such other method of payment as may be
determined by the Committee at the time of the Award or thereafter but prior to
the Change in Control.

 

14.13. TERMINATION OF EMPLOYMENT. Whether military, government or other service
or other leave of absence shall constitute a termination of employment shall be
determined in each case by the Committee at its discretion, and any
determination by the Committee shall be final and conclusive. A Participant’s
Continuous Status as a Participant shall not be deemed to terminate (i) in a
circumstance in which a Participant transfers from the Company to an Affiliate,
transfers from an Affiliate to the Company, or transfers from one Affiliate to
another Affiliate, or (ii) in the discretion of the Committee as specified at or
prior to such occurrence, in the case of a spin-off, sale or disposition of the
Participant’s employer from the Company or any Affiliate. To the extent that
this provision causes Incentive Stock Options to extend beyond three months from
the date a Participant is deemed to be an employee of the Company, a Parent or
Subsidiary for purposes of Sections 424(e) and 424(f) of the Code, the Options
held by such Participant shall be deemed to be Nonstatutory Stock Options.



--------------------------------------------------------------------------------

14.14. DEFERRAL. The Committee may permit or require a Participant to defer such
Participant’s receipt of the payment of cash or the delivery of Shares that
would otherwise be due to such Participant by virtue of the exercise of an
Option or SAR, the lapse or waiver of restrictions with respect to Restricted
Stock or Restricted Stock Units, or the satisfaction of any requirements or
goals with respect to Performance Awards, and Other Stock-Based Awards. If any
such deferral election is required or permitted, the Board shall, in its sole
discretion, establish rules and procedures for such payment deferrals.

 

14.15. FORFEITURE EVENTS. The Committee may specify in an Award Certificate that
the Participant’s rights, payments and benefits with respect to an Award shall
be subject to reduction, cancellation, forfeiture or recoupment upon the
occurrence of certain specified events, in addition to any otherwise applicable
vesting or performance conditions of an Award. Such events shall include, but
shall not be limited to, termination of employment for cause, violation of
material Company or Affiliate policies, breach of noncompetition,
confidentiality or other restrictive covenants that may apply to the
Participant, or other conduct by the Participant that is detrimental to the
business or reputation of the Company or any Affiliate.

 

ARTICLE 15

CHANGES IN CAPITAL STRUCTURE

 

15.1. GENERAL. In the event of a corporate event or transaction involving the
Company (including, without limitation, any stock dividend, stock split,
extraordinary cash dividend, recapitalization, reorganization, merger,
consolidation, split-up, spin-off, combination or exchange of shares), the
authorization limits under Section 5.1 and 5.4 shall be adjusted
proportionately, and the Committee may adjust the Plan and Awards to preserve
the benefits or potential benefits of the Awards. Action by the Committee may
include: (i) adjustment of the number and kind of shares which may be delivered
under the Plan; (ii) adjustment of the number and kind of shares subject to
outstanding Awards; (iii) adjustment of the exercise price of outstanding Awards
or the measure to be used to determine the amount of the benefit payable on an
Award; and (iv) any other adjustments that the Committee determines to be
equitable. In addition, the Committee may, in its sole discretion, provide (i)
that Awards will be settled in cash rather than Stock, (ii) that Awards will
become immediately vested and exercisable and will expire after a designated
period of time to the extent not then exercised, (iii) that Awards will be
assumed by another party to a transaction or otherwise be equitably converted or
substituted in connection with such transaction, (iv) that outstanding Awards
may be settled by payment in cash or cash equivalents equal to the excess of the
Fair Market Value of the underlying Stock, as of a specified date associated
with the transaction, over the exercise price of the Award, (v) that performance
targets and performance periods for Performance Awards will be modified,
consistent with Code Section 162(m) where applicable, or (vi) any combination of
the foregoing. The Committee’s determination need not be uniform and may be
different for different Participants whether or not such Participants are
similarly situated. Without limiting the foregoing, in the event of a
subdivision of the outstanding Stock (stock-split), a declaration of a dividend
payable in Shares, or a combination or consolidation of the outstanding Stock
into a lesser number of Shares, the authorization limits under Section 5.1 and
5.4 shall automatically be adjusted proportionately, and the Shares then subject
to each Award shall automatically be adjusted proportionately without any change
in the aggregate purchase price therefor.

 

ARTICLE 16

AMENDMENT, MODIFICATION AND TERMINATION

 

16.1. AMENDMENT, MODIFICATION AND TERMINATION. The Board or the Committee may,
at any time and from time to time, amend, modify or terminate the Plan without
stockholder approval; provided, however, that if an amendment to the Plan would,
in the reasonable opinion of the Board or the Committee, either (i) materially
increase the benefits accruing to Participants, (ii) materially increase the
number of Shares available under the Plan, (iii) expand the types of awards
under the Plan, (iv) materially expand the class of participants eligible to
participate in the Plan, (v) materially extend the term of the Plan, or (vi)
otherwise constitute a material change requiring stockholder approval under
applicable laws, policies or regulations or the applicable listing or other
requirements of an Exchange, then such amendment shall be subject to stockholder



--------------------------------------------------------------------------------

approval; and provided, further, that the Board or Committee may condition any
other amendment or modification on the approval of stockholders of the Company
for any reason, including by reason of such approval being necessary or deemed
advisable to (i) permit Awards made hereunder to be exempt from liability under
Section 16(b) of the 1934 Act, (ii) to comply with the listing or other
requirements of an Exchange, or (iii) to satisfy any other tax, securities or
other applicable laws, policies or regulations.

 

16.2. AWARDS PREVIOUSLY GRANTED. At any time and from time to time, the
Committee may amend, modify or terminate any outstanding Award without approval
of the Participant; provided, however:

 

(a) Subject to the terms of the applicable Award Certificate, such amendment,
modification or termination shall not, without the Participant’s consent, reduce
or diminish the value of such Award determined as if the Award had been
exercised, vested, cashed in or otherwise settled on the date of such amendment
or termination (with the per-share value of an Option or Stock Appreciation
Right for this purpose being calculated as the excess, if any, of the Fair
Market Value as of the date of such amendment or termination over the exercise
or base price of such Award);

 

(b) The original term of an Option may not be extended without the prior
approval of the stockholders of the Company;

 

(c) Except as otherwise provided in Article 15, the exercise price of an Option
may not be reduced, directly or indirectly, without the prior approval of the
stockholders of the Company; and

 

(d) No termination, amendment, or modification of the Plan shall adversely
affect any Award previously granted under the Plan, without the written consent
of the Participant affected thereby. An outstanding Award shall not be deemed to
be “adversely affected” by a Plan amendment if such amendment would not reduce
or diminish the value of such Award determined as if the Award had been
exercised, vested, cashed in or otherwise settled on the date of such amendment
(with the per-share value of an Option or Stock Appreciation Right for this
purpose being calculated as the excess, if any, of the Fair Market Value as of
the date of such amendment over the exercise or base price of such Award).

 

ARTICLE 17

GENERAL PROVISIONS

 

17.1. NO RIGHTS TO AWARDS; NON-UNIFORM DETERMINATIONS. No Participant or any
Eligible Participant shall have any claim to be granted any Award under the
Plan. Neither the Company, its Affiliates nor the Committee is obligated to
treat Participants or Eligible Participants uniformly, and determinations made
under the Plan may be made by the Committee selectively among Eligible
Participants who receive, or are eligible to receive, Awards (whether or not
such Eligible Participants are similarly situated).

 

17.2. NO STOCKHOLDER RIGHTS. No Award gives a Participant any of the rights of a
stockholder of the Company unless and until Shares are in fact issued to such
person in connection with such Award.

 

17.3. WITHHOLDING. The Company or any Affiliate shall have the authority and the
right to deduct or withhold, or require a Participant to remit to the Company,
an amount sufficient to satisfy federal, state, and local taxes (including the
Participant’s FICA obligation) required by law to be withheld with respect to
any exercise, lapse of restriction or other taxable event arising as a result of
the Plan. If Shares are surrendered to the Company to satisfy withholding
obligations in excess of the minimum withholding obligation, such Shares must
have been held by the Participant as fully vested shares for such period of
time, if any, as necessary to avoid variable accounting for the Option. With
respect to withholding required upon any taxable event under the Plan, the
Committee may, at the time the Award is granted or thereafter, require or permit
that any such withholding requirement be satisfied, in whole or in part, by
withholding from the Award Shares having a Fair Market Value on the date of
withholding equal to the minimum amount (and not any greater amount) required to
be withheld for tax purposes, all in accordance with such procedures as the
Committee establishes.

 

17.4. NO RIGHT TO CONTINUED SERVICE. Nothing in the Plan, any Award Certificate
or any other document or statement made with respect to the Plan, shall
interfere with or limit in any way the right of the



--------------------------------------------------------------------------------

Company or any Affiliate to terminate any Participant’s employment or status as
an officer, director or consultant at any time, nor confer upon any Participant
any right to continue as an employee, officer, director or consultant of the
Company or any Affiliate, whether for the duration of a Participant’s Award or
otherwise.

 

17.5. UNFUNDED STATUS OF AWARDS. The Plan is intended to be an “unfunded” plan
for incentive and deferred compensation. With respect to any payments not yet
made to a Participant pursuant to an Award, nothing contained in the Plan or any
Award Certificate shall give the Participant any rights that are greater than
those of a general creditor of the Company or any Affiliate. This Plan is not
intended to be subject to ERISA.

 

17.6. RELATIONSHIP TO OTHER BENEFITS. No payment under the Plan shall be taken
into account in determining any benefits under any pension, retirement, savings,
profit sharing, group insurance, welfare or benefit plan of the Company or any
Affiliate unless provided otherwise in such other plan.

 

17.7. EXPENSES. The expenses of administering the Plan shall be borne by the
Company and its Affiliates.

 

17.8. TITLES AND HEADINGS. The titles and headings of the Sections in the Plan
are for convenience of reference only, and in the event of any conflict, the
text of the Plan, rather than such titles or headings, shall control.

 

17. 9. GENDER AND NUMBER. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.

 

17.10. FRACTIONAL SHARES. No fractional Shares shall be issued and the Committee
shall determine, in its discretion, whether cash shall be given in lieu of
fractional Shares or whether such fractional Shares shall be eliminated by
rounding up or down.

 

17.11. GOVERNMENT AND OTHER REGULATIONS.

 

(a) Notwithstanding any other provision of the Plan, no Participant who acquires
Shares pursuant to the Plan may, during any period of time that such Participant
is an affiliate of the Company (within the meaning of the rules and regulations
of the Securities and Exchange Commission under the 1933 Act), sell such Shares,
unless such offer and sale is made (i) pursuant to an effective registration
statement under the 1933 Act, which is current and includes the Shares to be
sold, or (ii) pursuant to an appropriate exemption from the registration
requirement of the 1933 Act, such as that set forth in Rule 144 promulgated
under the 1933 Act.

 

(b) Notwithstanding any other provision of the Plan, if at any time the
Committee shall determine that the registration, listing or qualification of the
Shares covered by an Award upon any Exchange or under any foreign, federal,
state or local law or practice, or the consent or approval of any governmental
regulatory body, is necessary or desirable as a condition of, or in connection
with, the granting of such Award or the purchase or receipt of Shares
thereunder, no Shares may be purchased, delivered or received pursuant to such
Award unless and until such registration, listing, qualification, consent or
approval shall have been effected or obtained free of any condition not
acceptable to the Committee. Any Participant receiving or purchasing Shares
pursuant to an Award shall make such representations and agreements and furnish
such information as the Committee may request to assure compliance with the
foregoing or any other applicable legal requirements. The Company shall not be
required to issue or deliver any certificate or certificates for Shares under
the Plan prior to the Committee’s determination that all related requirements
have been fulfilled. The Company shall in no event be obligated to register any
securities pursuant to the 1933 Act or applicable state or foreign law or to
take any other action in order to cause the issuance and delivery of such
certificates to comply with any such law, regulation or requirement.

 

17.12. GOVERNING LAW. To the extent not governed by federal law, the Plan and
all Award Certificates shall be construed in accordance with and governed by the
laws of the State of Delaware.

 

17.13 ADDITIONAL PROVISIONS. Each Award Certificate may contain such other terms
and conditions as the Committee may determine; provided that such other terms
and conditions are not inconsistent with the provisions of the Plan.



--------------------------------------------------------------------------------

17.14. NO LIMITATIONS ON RIGHTS OF COMPANY. The grant of any Award shall not in
any way affect the right or power of the Company to make adjustments,
reclassification or changes in its capital or business structure or to merge,
consolidate, dissolve, liquidate, sell or transfer all or any part of its
business or assets. The Plan shall not restrict the authority of the Company,
for proper corporate purposes, to grant or assume awards, other than under the
Plan, to or with respect to any person. If the Committee so directs, the Company
may issue or transfer Shares to an Affiliate, for such lawful consideration as
the Committee may specify, upon the condition or understanding that the
Affiliate will transfer such Shares to a Participant in accordance with the
terms of an Award granted to such Participant and specified by the Committee
pursuant to the provisions of the Plan.

 

17.15. INDEMNIFICATION. Each person who is or shall have been a member of the
Committee, or of the Board, or an officer of the Company to whom authority was
delegated in accordance with Article 4 shall be indemnified and held harmless by
the Company against and from any loss, cost, liability, or expense that may be
imposed upon or reasonably incurred by him or her in connection with or
resulting from any claim, action, suit, or proceeding to which he or she may be
a party or in which he or she may be involved by reason of any action taken or
failure to act under the Plan and against and from any and all amounts paid by
him or her in settlement thereof, with the Company’s approval, or paid by him or
her in satisfaction of any judgment in any such action, suit, or proceeding
against him or her, provided he or she shall give the Company an opportunity, at
its own expense, to handle and defend the same before he or she undertakes to
handle and defend it on his or her own behalf, unless such loss, cost,
liability, or expense is a result of his or her own willful misconduct or except
as expressly provided by statute. The foregoing right of indemnification shall
not be exclusive of any other rights of indemnification to which such persons
may be entitled under the Company’s Articles of Incorporation or Bylaws, as a
matter of law, or otherwise, or any power that the Company may have to indemnify
them or hold them harmless.

 

The foregoing is hereby acknowledged as being the Denny’s Corporation 2004
Omnibus Incentive Plan as adopted by the Compensation Committee of the Board on
July 19, 2004 and approved by the Company’s stockholders on August 25, 2004.

 

DENNY’S CORPORATION By:   /S/    RHONDA J. PARISH Its:   Executive Vice
President